Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 1 of 33




              EXHIBIT B
5/21/2020                Case 1:20-cv-00245 Document 1-4 Details
                                                          Filed 05/21/20 Page 2 of 33




             Case Information

             CV10-20-1507 | Luis Pons Plaintiff, vs. Stanley Black & Decker, Inc., Black & Decker (U.S.) Inc. dba Porter-Cable,
             Lowe's Home Centers, LLC Defendant.

             Case Number                             Court                                    Judicial Officer
             CV10-20-1507                            Bonneville County District Court         Pickett, Bruce L.
             File Date                               Case Type                                Case Status
             03/05/2020                              AA- All Initial District Court Filings   Active - Pending
                                                     (Not E, F, and H1)




             Party

             Plaintiff                                                                        Active Attorneys 
             Pons, Luis A                                                                     Lead Attorney
             DOB                                                                              Browning, Allen Harry
             XX/XX/1961                                                                       Retained




             Defendant                                                                        Active Attorneys 
             Stanley Black & Decker, Inc.                                                     Lead Attorney
                                                                                              Duke, Keely Elizabeth
                                                                                              Retained



                                                                                              Attorney
                                                                                              Lyon, Aubrey Dean
                                                                                              Retained




             Defendant                                                                        Active Attorneys 
             Black & Decker (U.S.) Inc. dba Porter-Cable                                      Lead Attorney
                                                                                              Duke, Keely Elizabeth
                                                                                              Retained


https://mycourts.idaho.gov/odysseyportal/Home/WorkspaceMode?p=0                                                                   1/4
5/21/2020                Case 1:20-cv-00245 Document 1-4 Details
                                                          Filed 05/21/20 Page 3 of 33

                                                                                          Attorney
                                                                                          Lyon, Aubrey Dean
                                                                                          Retained




             Defendant                                                                    Active Attorneys 
             Lowe's Home Centers, LLC                                                     Lead Attorney
                                                                                          Duke, Keely Elizabeth
                                                                                          Retained



                                                                                          Attorney
                                                                                          Lyon, Aubrey Dean
                                                                                          Retained




             Events and Hearings


                03/05/2020 New Case - District Civil


                03/05/2020 Civil Case Information Sheet


                03/05/2020 Summons Issued 


                   Comment
                   Stanley Black & Decker, Inc.


                03/05/2020 Summons Issued 


                   Comment
                   Black & Decker (U.S.) Inc. dba Porter-Cable


                03/05/2020 Summons Issued 


                   Comment
                   Lowe's Home Centers, LLC


                03/05/2020 Complaint For Personal Injury or Other Claims (Over $10,000)

https://mycourts.idaho.gov/odysseyportal/Home/WorkspaceMode?p=0                                                   2/4
5/21/2020                Case 1:20-cv-00245 Document 1-4 Details
                                                          Filed 05/21/20 Page 4 of 33

                03/24/2020 Declaration 


                   Comment
                   of Service Megan Dickson for Black & Decker (U.S.), dba Porter-Cable


                03/24/2020 Declaration 


                   Comment
                   of Service Megan Dickson for Stanley Black & Decker, Inc.


                03/24/2020 Declaration 


                   Comment
                   of Service Megan Dickson for Lowe's Home Centers, LLC


                03/31/2020 Answer


                03/31/2020 Civil Case Information Sheet


                03/31/2020 Notice of Service of Discovery Requests


                05/08/2020 Notice of Service of Discovery Requests


                05/15/2020 Notice of Service of Discovery Requests


                05/15/2020 Answer 


                   Comment
                   Defendant Lowe's Home Centers, LLC's Answer to Complaint


                05/15/2020 Civil Case Information Sheet


                05/18/2020 Notice of Hearing


                06/04/2020 Status Conference 


                Judicial Officer
                Pickett, Bruce L.

                Hearing Time
                08:45 AM




https://mycourts.idaho.gov/odysseyportal/Home/WorkspaceMode?p=0                           3/4
Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 5 of 33
Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 6 of 33
Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 7 of 33
Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 8 of 33
          Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 9 of 33
                                                      Electronically Filed
Pickett, Bruce L.                                     3/5/2020 1:45 PM
                                                                      Seventh Judicial District, Bonneville County
                                                                      Penny Manning, Clerk of the Court
                                                                      By: Angelica Linares, Deputy Clerk



Allen H. Browning, ISB #3007
Steve Carpenter, ISB #9132
David L. Brown, ISB #7430
BROWNING LAW
1615 Grandview Drive
Idaho Falls, ID 83402
Telephone: (208) 542-2700
Facsimile: (208) 542-2711
Email: pi.browning.law@gmail.com
E-filing email: filings.allen.browning.law@gmail.com

Attorney for Plaintiff

      IN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE
           STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

LUIS A. PONS,

                                                    Case No.:   CV10-20-1507
        Plaintiff,

vs.

STANLEY BLACK & DECKER, INC.,                       SUMMONS
a Connecticut corporation; BLACK &
DECKER (U.S.) INC., a Maryland
corporation, doing business as PORTER-
CABLE; and LOWE'S HOME CENTERS,
LLC, a North Carolina corporation;

        Defendants.



NOTICE: YOU HAVE BEEN SUED BY THE ABOVE-NAMED PLAINTIFF. THE COURT
MAY ENTER JUDGMENT AGAINST YOU WITHOUT FURTHER NOTICE UNLESS
YOU RESPOND WITHIN 21 DAYS. READ THE INFORMATION BELOW:

To:     LOWE'S HOME CENTERS, LLC
        c/o Corporation Service Company, Commercial Registered Agent
        12550 W. Explorer Drive, Suite 100
        Boise, ID 83713

        You are hereby notified that in order to defend this lawsuit, an appropriate written response

must be filed with the above designated court within 21 days after service of this Summons on you.

SUMMONS — Black & Decker (U.S.) Inc. dba Porter-Cable                                                 Page 1
          Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 10 of 33




If you fail to so respond the court may enter judgment against you as demanded by the Plaintiff in

the Complaint for Damages and Demand for Jury Trial (hereinafter "Complaint").

       A copy of the Complaint is served with this Summons. If you wish to seek the advice of or

representation of an attorney in this matter, you should do so promptly so that your written response,

if any, may be filed in time and other legal rights protected.

       An appropriate written response requires compliance with Rule 10(a)(1) and other ldaho

Rules of Civil Procedure and shall also include:

                 The title and number of this case.

       2.        If your response is an Answer to the Complaint, it must contain admissions or denials

of the separate allegations of the Complaint and other defenses you may claim.

        3.       Your signature, mailing address and telephone number, or the signature, mailing

address and telephone number of your attorney.

        4.       Proof of mailing or delivery of a copy of your response to the plaintiff s attorney, as

designated above.

        To determine whether you must pay a filing fee with your response, contact the Clerk of the

above-named court at 605 N. Capital Avenue Idaho Falls, Idaho 83402.

        Dated:                 March 5 ,         2020.

                                                CLERK OF THE DISTRICT COURT

                                              Penny Manning
                                                       a~ »
                                        sY:
                                                DEPUTY16LERK




SUMMONS — Black & Decker (U.S.) Inc. dba Porter-Cable                                             Page 2
                            Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page Electronically
                                                                                11 of 33 Filed
                                                                                                      3/24/2020 12:12   PM
                                                                                                      Seventh Judicial District, Bonneville County
                                                                                                      Penny Manning, Clerk ofthe Court
                                                                                                      By: John Frey, Deputy Clerk




     IN   THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE
            STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

LUIS A. PONS,                                                               DECLARATION OF SERVICE
                                                                            Case Number: CV10-20-1507
       Plaintiff(s),                                                               ..




STANLEY BLACK & DECKER, INC., et aL,
       Defendant(s).




COMES NOW,                    AW hm
                                  IO
and hereby deposes and says: that I am ove
                                                QOWﬂ                            being first duly sworn upon oath,
                                                                                    .


                                                 e age of eighteen (18) years, I am not a party to this action and
am not related t0 any of the parties in the abt ve entitled action, I received a true copy of the Summons;
Verified Complaint for Damages and Demand for Jury Trial, and delivered the same upon Black &
Decker (U. S. ), dba Porter-Cable, by delivering to and leavmg w

(Name)        maﬁa“ D‘ Cbeéw
a person authérlzed to accept selvice for Black
                                                                   (Title)ﬂ¢l
                                                           & Decker (U. S
                                                                                  @ﬁpé @hm
                                                                         ), dba Pomeleable.
                                                                                                      ﬂm (L G/WW
At:(Address)                Iaggo W             EYW’NUZIZ            0Q SWW’)
(City,State)
                   (I
                               0\   Cae/   $bl                       (Zip Code)   g7     l:
                                                                                              5

0n(Date)(         Sb    ‘
                            11‘2“
                                    Q2     Ata‘ime):
                                                       I
                                                             (ZQM
I   declare under penalty of perjury pursuant to the laws 0f the State of Idaho that the foregoing    is   true   and
correct.



Date:     $   S   gﬁ    ‘W
                                                                            x
                                                                            Affiant'
                                                                                        ADM       U
                                                                            Bulldog Legal Support, Inc.
                                                                            P.O. Box 176
                                                                            Blackfoot, ID83221-0176
                                                                            208-782-3530
                                                                            Our Job # 24956
                        Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page Electronically
                                                                            12 of 33 Filed
                                                                                                                          3/24/2020 12:12   PM
                                                                                                                          Seventh Judicial District, Bonneville County
                                                                                                                          Penny Manning, Clerk ofthe Court
                                                                                                                          By: John Frey, Deputy Clerk




      IN   THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT 0F THE
             STATE OF IDAHO, IN AND FOR THE COUNTY 0F BONNEVILLE

LUIS A. PONS,                                                                                   DECLARATION OF SERVICE
                                                                                                 Case Number: CV10-20-1507
        Plaintiff(s),
VS.


STANLEY BLACK & DECKER, INC., et al.,
        Defendant(s).
                                                                                                ﬁ      5




COMES NOW,         l     u      ﬂ    (D  ‘
                                              *0“
and hereby deposes an'd says‘: that I am over th
                                                           Qowé               .being first duly sworn upon 021th,
                                                   ge 0f eighteen (18) years, I am not a pany t0 this action and
am not related to any of the parties in the above entitled action, I received a true COpy of the Summons;
Veriﬁed Complaint for Damages and Demand for Jury Trial, and delivered the same upon Lowe's Home
CentersaLLC, by delivering‘to and leaving with:

(Name)      MQMM                     DKC\&%OY\                                    (Title)   (T?     @ﬂPVﬁﬂ'hC/n’l       WVICK CDMf‘U/l’?
a person authori‘ded to accept service for Lowe's


At: (Address)

(City, State)
                    l3 EEO
                “Emuéfi              —


                                               WMA
                                                   [AF   EXP        l
                                                                        0   m
                                                                            Home Centers, LLC.



                                                                                   .
                                                                                        WK S +6. ?OO
                                                                                            ,


                                                                                       (Zip Code) (557 (3

On(Date): [222’
                        h   2
                                lf
                                         24
                                              \g
                                                   At (Time):   I
                                                                        1   igpm
I   declare under penalty of perjury pursuant t0 the laws of the State of Idaho that the foregoing                       is   true and
COITCCt.



Date:      3|I’2\%                                                                                          ..




                                                                                                X
                                                                                                      /L4\
                                                                                                Affiant

                                                                                                Bulldog Legal Support, Inc.
                                                                                                P.O. Box 176
                                                                                                Blackfoot, ID83221—0176
                                                                                                208-782-3530
                                                                                                Our Job # 24958
           Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page Electronically
                                                               13 of 33 Filed
                                                                          3/31/2020 2:34 PM
                                                                          Seventh Judicial District, Bonneville County
                                                                          Penny Manning, Clerk of the Court
                                                                          By: John Frey, Deputy Clerk




Keely E. Duke
ISB #6044; ked@dukescanlan.com
Aubrey D. Lyon
ISB #8380; adl@dukescanlan.com
DUKE SCANLAN & HALL, PLLC
1087 W. River Street, Suite 300
P.O. Box 7387
Boise, Idaho 83707
Telephone (208) 342-3310
Facsimile (208) 342-3299

Attorneys for Defendants Stanley Black & Decker, Inc. and
Black & Decker, Inc. dba Porter-Cable


       IN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE

            STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

 LUIS A. PONS,
                                                        Case No. CV10-20-1507
                Plaintiff,

 vs.
                                                        STANLEY BLACK & DECKER,
 STANLEY BLACK & DECKER, INC., a                        INC.’S AND BLACK & DECKER
 Connecticut corporation; BLACK & DECKER                (U.S.) INC.’S ANSWER TO
 (U.S.) Inc., a Maryland corporation, doing business    VERIFIED COMPLAINT FOR
 as PORTER-CABLE; and LOWE’S HOME                       DAMAGES AND DEMAND FOR
 CENTERS, LLC, a North Carolina corporation,            JURY TRIAL

                Defendants.

       COME NOW Defendants Stanley Black & Decker, Inc. and Black & Decker (U.S.) Inc.,

(collectively “Black & Decker”), by and through their counsel of record, Duke Scanlan & Hall,

PLLC, and respond to Plaintiff’s Verified Complaint and Demand for Jury Trial (“Complaint”) as

follows:




STANLEY BLACK & DECKER, INC.’S AND BLACK & DECKER (U.S.) INC.’S ANSWER TO VERIFIED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 1
            Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 14 of 33




                                        FIRST DEFENSE

       Plaintiff’s Complaint, and each and every allegation therein, fails to state a claim against

Black & Decker upon which relief can be granted and, as such, should be dismissed.

                                       SECOND DEFENSE

       Black & Decker denies each and every allegation of Plaintiff’s Complaint, including

Plaintiff’s characterizations, except those specifically admitted herein, for either lack of

information or knowledge sufficient to form a belief or because the allegation is untrue.

                                        THIRD DEFENSE

       Black & Decker admits only as follows:

       1.      With respect to paragraphs 2 and 3, Black & Decker admits only that Stanley Black

& Decker, Inc. and Black & Decker (U.S.) Inc. are foreign corporations registered to conduct

business in the State of Idaho.

       2.      With respect to paragraph 5, Black & Decker admits only that Black & Decker

(U.S.) Inc. sells Porter-Cable brand 7.5 Amp Small Angle Grinders with model number PC750AG.

                                      FOURTH DEFENSE

        Plaintiff’s damages, if any, are barred in whole or in part by Plaintiff’s failure to mitigate

damages.

                                        FIFTH DEFENSE

       The acts or omissions of Plaintiff or persons or entities other than Black & Decker

constitute comparative negligence, which bars or reduces Plaintiff’s recovery against Black &

Decker, if any, pursuant to Idaho Code section 6-801 and other applicable law.

                                        SIXTH DEFENSE

       No act or omission of Black & Decker caused any damage to Plaintiff.


STANLEY BLACK & DECKER, INC.’S AND BLACK & DECKER (U.S.) INC.’S ANSWER TO VERIFIED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 2
          Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 15 of 33




                                     SEVENTH DEFENSE

       Plaintiff’s alleged damages, if any, were caused, in whole or in part, by superseding or

intervening causes for which Black & Decker are not responsible.

                                      EIGHTH DEFENSE

       Plaintiff’s claims are limited by applicable Idaho statutes including but not limited to Idaho

Code sections 6-1603 and 6-1606.

                                       NINTH DEFENSE

       Plaintiff’s damages, if any, were not caused or proximately caused by any alleged act or

breach of duty by Black & Decker and/or were otherwise caused by Plaintiff’s own negligence,

fault, or wrongful conduct.

                                       TENTH DEFENSE

       Black & Decker is not a seller, as that term is defined in Idaho’s version of the Uniform

Commercial Code, with respect to Plaintiff, and accordingly Black & Decker is not subject to the

implied warranty created by Idaho Code section 28-2-314.

                                    ELEVENTH DEFENSE

       Plaintiff does not have an implied warranty claim as to Black & Decker because Plaintiff

and Black & Decker lack privity.

                                     TWELFTH DEFENSE

       Plaintiff’s Complaint fails to comply with Idaho Code section 6-1408.

                                   THIRTEENTH DEFENSE

       The alleged Black & Decker product at issue in this lawsuit did not possess any design

defect or manufacturing defect and was not otherwise in a defective, unsafe, or unreasonably

dangerous condition in any respect at the time the product left Black & Decker’s possession.


STANLEY BLACK & DECKER, INC.’S AND BLACK & DECKER (U.S.) INC.’S ANSWER TO VERIFIED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 3
              Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 16 of 33




                                   FOURTEENTH DEFENSE

        The improper use, handling, alteration, modification, care, repair and/or maintenance, of

the product at issue in this case or its component parts by persons, entities, and/or parties over

whom Black & Decker did not actually control or retain the right to control and for whom Black

& Decker is not legally responsible, caused the alleged harm, if any.

                                     FIFTEENTH DEFENSE

        Plaintiffs’ alleged injuries and damages are barred due to, and were caused by, abuse,

misuse, or improper, unforeseeable or unintended use of the product at issue in this case.

                                     SIXTEENTH DEFENSE

        Black & Decker had no control over the maintenance, handling, or use of its alleged

product by Plaintiff. If any unsafe condition existed in the product at issue in this case at the time

of the incident made the basis of this lawsuit, then such defect or deficiency did not relate to the

original design, manufacture, or sale of the product, or of any problems undertaken by Black &

Decker, but on the contrary, the result is of other acts or omissions on the part of others for whom

Black & Decker is not responsible, including negligent or faulty maintenance, handling, use, or

alteration.

                                  SEVENTEENTH DEFENSE

        The product at issue in this case was marketed with adequate warnings and instructions for

its safe use.

                                   EIGHTEENTH DEFENSE

        Any alleged design defect or manufacturing defect in the product at issue in this case was

not a producing, proximate, and/or contributing cause of the occurrence made the basis of this

lawsuit and/or Plaintiff’s alleged damages, if any.


STANLEY BLACK & DECKER, INC.’S AND BLACK & DECKER (U.S.) INC.’S ANSWER TO VERIFIED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 4
           Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 17 of 33




                                    NINETEENTH DEFENSE

        Black & Decker further pleads all defenses provided by Idaho Code, Title 6, Chapter 14,

including, but not limited to, those defenses provided in Idaho Code §§ 6-1405(1)(b), (1)(c), (2)(a),

(2)(b), (3)(b), and 4(b).

                                    TWENTIETH DEFENSE

        Stanley Black & Decker, Inc. is improperly sued because it does not manufacture, design,

distribute, or sell Porter-Cable branded products.

                                RESERVATION OF DEFENSES

        Black & Decker, by virtue of pleading the defenses above, does not admit that the

aforementioned defenses are affirmative defenses within the meaning of applicable law, and does

not thereby assume a burden of proof or production not otherwise imposed upon them as a matter

of law. In addition, in asserting any of the above defenses, Black & Decker does not admit any

fault, responsibility, liability or damage but, to the contrary, expressly denies the same. Discovery

has not commenced, the results of which may disclose the existence of facts supporting further

and additional defenses. Black & Decker, therefore, reserves the right to seek leave of this Court

to amend this Answer as he deems appropriate.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Idaho Rule of Civil Procedure 38(b), Black & Decker hereby demands a trial

by jury of not less than twelve persons on all issues so triable.

                             REQUEST FOR ATTORNEYS’ FEES

        Black & Decker has been required to retain the services of counsel and is entitled to recover

its reasonable attorneys’ fees and costs incurred in the defense of this matter pursuant to Idaho

Code section 12-121 and Idaho Rule of Civil Procedure 54.


STANLEY BLACK & DECKER, INC.’S AND BLACK & DECKER (U.S.) INC.’S ANSWER TO VERIFIED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 5
            Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 18 of 33




                                     PRAYER FOR RELIEF

       WHEREFORE, Black & Decker prays for judgment as follows:

       1.      That Plaintiff take nothing against Black & Decker by way of the Complaint and

that the Complaint be dismissed with prejudice;

       2.      That Black & Decker be awarded all costs and reasonable attorneys’ fees incurred

in the defense of this action; and

       3.      For such other and further relief as this Court may deem just and proper.

       Dated this 31st day of March, 2020.

                                             DUKE SCANLAN & HALL, PLLC



                                             By /s/Keely E. Duke
                                                Keely E. Duke – Of the Firm
                                                Aubrey D. Lyon – Of the Firm
                                                Attorney for Stanley Black & Decker, Inc. and
                                                Black & Decker (U.S.) Inc.




STANLEY BLACK & DECKER, INC.’S AND BLACK & DECKER (U.S.) INC.’S ANSWER TO VERIFIED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 6
          Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 19 of 33




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 31, 2020, I electronically filed the foregoing
document using the iCourt E-File system, which sent a Notice of Electronic Filing to the following
persons:

     Allen H. Browning                                        U.S. Mail, Postage Prepaid
     Steve Carpenter                                          Hand Delivered
     David L. Brown                                           Facsimile (208) 542-2711
     BROWING LAW                                              iCourt/Email
     1615 Grandview Drive                                pi.browning.law@gmail.com;
     Idaho Falls, ID 83402                               filings.allen.browning.law@gmail.com
     Attorneys for Plaintiff




                                             /s/ Keely E. Duke
                                             Keely E. Duke
                                             Aubrey D. Lyon




STANLEY BLACK & DECKER, INC.’S AND BLACK & DECKER (U.S.) INC.’S ANSWER TO VERIFIED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 7
           Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page Electronically
                                                               20 of 33 Filed
                                                                         3/31/2020 2:34 PM
                                                                         Seventh Judicial District, Bonneville County
                                                                         Penny Manning, Clerk of the Court
                                                                         By: John Frey, Deputy Clerk




Keely E. Duke
ISB #6044; ked@dukescanlan.com
Aubrey D. Lyon
ISB #8380; adl@dukescanlan.com
DUKE SCANLAN & HALL, PLLC
1087 W. River Street, Suite 300
P.O. Box 7387
Boise, Idaho 83707
Telephone (208) 342-3310
Facsimile (208) 342-3299

Attorneys for Defendants Stanley Black & Decker, Inc. and
Black & Decker, Inc. dba Porter-Cable


       IN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE

            STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

LUIS A. PONS,
                                                        Case No. CV10-20-1507
                Plaintiff,

vs.                                                     NOTICE OF SERVICE

STANLEY BLACK & DECKER, INC., a
Connecticut corporation; BLACK & DECKER (U.S.)
Inc., a Maryland corporation, doing business as
PORTER-CABLE; and LOWE’S HOME CENTERS,
LLC, a North Carolina corporation,

                Defendants.


      NOTICE IS HEREBY GIVEN that on the 31st day of March, 2020, I served a copy of

DEFENDANTS STANLEY BLACK & DECKER, INC.’s AND BLACK & DECKER

(U.S.) INC.’S FIRST SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION

OF DOCUMENTS, AND REQUESTS FOR ADMISSION TO PLAINTIFF along with a

copy of this NOTICE, by using the iCourt system which gave notice as indicated below and


  NOTICE OF SERVICE - 1
          Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 21 of 33




addressed to the following:

   Allen H. Browning                                         U.S. Mail, Postage Prepaid
   Steve Carpenter                                           Hand Delivered
   David L. Brown                                            Facsimile (208) 542-2711
   BROWING LAW                                               iCourt/Email
   1615 Grandview Drive                                 pi.browning.law@gmail.com;
   Idaho Falls, ID 83402                                filings.allen.browning.law@gmail.com
   Attorneys for Plaintiff


        Dated this 31st day of March, 2020.

                                              DUKE SCANLAN & HALL, PLLC



                                              By /s/Keely E. Duke
                                                 Keely E. Duke – Of the Firm
                                                 Aubrey D. Lyon – Of the Firm
                                                 Attorney for Defendants Stanley Black &
                                                 Decker, Inc. and Black & Decker (U.S.) Inc.
                                                 dba Porter-Cable




  NOTICE OF SERVICE - 2
Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 22 of 33
Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 23 of 33
Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 24 of 33
             Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page Electronically
                                                                 25 of 33 Filed
                                                                                5/15/2020 10:08 AM
                                                                                Seventh Judicial District, Bonneville County
                                                                                Penny Manning, Clerk of the Court
                                                                                By: Joseph Lugo, Deputy Clerk


Allen H. Browning, ISB#3007
Steve Carpenter, ISB#9132
David L. Brown, ISB#7430
BROWNING LAW
1615 Grandview Drive
Idaho Falls, Idaho 83402
Telephone: (208) 542-2700
Facsimile: (208) 542-2711
Email: pi.browning.law@gmail.com
Efilings Email: filings.allen.browning.law@gmail.com

Attorneys for Plaintiff

      IN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE
           STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

LUIS A. PONS,
                                                  Case No.: CV10-20-1507
         Plaintiff,

vs.

STANLEY BLACK & DECKER, INC., a                   NOTICE OF SERVICE
Connecticut corporation; BLACK & DECKER
(U.S.) INC., a Maryland corporation, doing
business as PORTER-CABLE; and LOWE’S
HOME CENTERS, LLC, a North Carolina
corporation,

         Defendants.

         PLEASE TAKE NOTICE that on this 15th day of May, 2020, Plaintiff served a true and

correct copy of the Plaintiff’s Answer to Defendant’s First Set of Interrogatories and Request for

Production of Documents to Plaintiff upon the following parties as indicated:

         Keely E. Duke (ked@dukescanlan.com                   [X] e-file
         DUKE SCANLAN & HALL, PLLC.

         DATED this 15th day of May, 2020.                   BROWNING LAW

                                                            __/s/ Allen H. Browning______
                                                              Allen H. Browning
                                                             Attorney for Plaintiff

Plaintiff’s Notice of Service                                                            Page 1
             Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 26 of 33




                                   CERTIFICATE OF SERVICE
         I hereby certify that I served a true and correct copy of the foregoing document upon the

following this 15th day of May, 2020, by the method indicated below:

         Keely E. Duke ISB #6044                            ___ US MAIL
         DUKE SNALAN & HALL, PLLC.                          ___ FAX
         1087 W. River Street, Suite 300                    ___ HAND DELIVERY
         P.O. Box 7387                                      ___ COURTHOUSE BOX
         Boise, Idaho 83707                                 _X_ ICOURT/EFILE
         Telephone: (208) 342-3310
         Email: ked@dukescanlan.com



                                                              ____________________________
                                                              Ericka Elg, Legal Assistant




Plaintiff’s Notice of Service                                                        Page 2
           Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page Electronically
                                                               27 of 33 Filed
                                                                         5/15/2020 4:39 PM
                                                                         Seventh Judicial District, Bonneville County
                                                                         Penny Manning, Clerk of the Court
                                                                         By: Melissa Huston, Deputy Clerk




Keely E. Duke
ISB #6044; ked@dukescanlan.com
Aubrey D. Lyon
ISB #8380; adl@dukescanlan.com
DUKE SCANLAN & HALL, PLLC
1087 W. River Street, Suite 300
P.O. Box 7387
Boise, Idaho 83707
Telephone (208) 342-3310
Facsimile (208) 342-3299

Attorneys for Defendants



       IN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE

            STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

 LUIS A. PONS,
                                                       Case No. CV10-20-1507
                Plaintiff,

 vs.                                                   DEFENDANT LOWE’S HOME
                                                       CENTERS, LLC’S ANSWER TO
 STANLEY BLACK & DECKER, INC., a                       PLAINTIFF’S VERIFIED
 Connecticut corporation; BLACK & DECKER               COMPLAINT FOR DAMAGES
 (U.S.) Inc., a Maryland corporation, doing business   AND DEMAND FOR JURY
 as PORTER-CABLE; and LOWE’S HOME                      TRIAL
 CENTERS, LLC, a North Carolina corporation,

                Defendants.

       COMES NOW Defendant Lowe’s Home Centers, LLC (“Lowe’s”), by and through its

counsel of record, Duke Scanlan & Hall, PLLC, and responds to Plaintiff’s Verified Complaint

and Demand for Jury Trial (“Complaint”) as follows:




DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT
FOR DAMAGES AND DEMAND FOR JURY TRIAL - 1
            Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 28 of 33




                                        FIRST DEFENSE

       Plaintiff’s Complaint, and each and every allegation therein, fails to state a claim against

Lowe’s upon which relief can be granted and, as such, should be dismissed.

                                      SECOND DEFENSE

       Lowe’s denies each and every allegation of Plaintiff’s Complaint, including Plaintiff’s

characterizations, except those specifically admitted herein, for either lack of information or

knowledge sufficient to form a belief or because the allegation is untrue.

                                       THIRD DEFENSE

       Lowe’s admits only as follows:

       1.      With respect to paragraph 4, Lowe’s admits only that at all times alleged in the

Complaint Lowe’s did business in Idaho Falls, Idaho.

       2.      With respect to paragraph 6, Lowe’s admits only that in or about April 22, 2018,

certain Lowe’s stores sold Porter-Cable brand 7.5 Amp Small Angle Grinders with model number

PC750AG.

                                      FOURTH DEFENSE

       Plaintiff’s damages, if any, are barred in whole or in part by Plaintiff’s failure to mitigate

damages.

                                       FIFTH DEFENSE

       The acts or omissions of Plaintiff or persons or entities other than Lowe’s constitute

comparative negligence, which bars or reduces Plaintiff’s recovery against Lowe’s, if any,

pursuant to Idaho Code section 6-801 and other applicable law.

                                       SIXTH DEFENSE

       No act or omission of Lowe’s caused any damage to Plaintiff.


DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT
FOR DAMAGES AND DEMAND FOR JURY TRIAL - 2
          Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 29 of 33




                                     SEVENTH DEFENSE

       Plaintiff’s alleged damages, if any, were caused, in whole or in part, by superseding or

intervening causes for which Lowe’s are not responsible.

                                      EIGHTH DEFENSE

       Plaintiff’s claims are limited by applicable Idaho statutes including but not limited to Idaho

Code sections 6-1603 and 6-1606.

                                       NINTH DEFENSE

       Plaintiff’s damages, if any, were not caused or proximately caused by any alleged act or

breach of duty by Lowe’s and/or were otherwise caused by Plaintiff’s own negligence, fault, or

wrongful conduct.

                                       TENTH DEFENSE

       Lowe’s denies that it violated the implied warranty created by Idaho Code section 28-2-

314.

                                    ELEVENTH DEFENSE

       Plaintiff’s Complaint fails to comply with Idaho Code section 6-1408.

                                     TWELFTH DEFENSE

       The alleged product at issue in this lawsuit did not possess any design defect or

manufacturing defect and was not otherwise in a defective, unsafe, or unreasonably dangerous

condition in any respect at the time the product left Lowe’s possession.

                                   THIRTEENTH DEFENSE

       The improper use, handling, alteration, modification, care, repair and/or maintenance, of

the product at issue in this case or its component parts by persons, entities, and/or parties over




DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT
FOR DAMAGES AND DEMAND FOR JURY TRIAL - 3
            Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 30 of 33




whom Lowe’s did not actually control or retain the right to control and for whom Lowe’s is not

legally responsible, caused the alleged harm, if any.

                                   FOURTEENTH DEFENSE

        Plaintiff’s alleged injuries and damages are barred due to, and were caused by, abuse,

misuse, or improper, unforeseeable or unintended use of the product at issue in this case.

                                     FIFTEENTH DEFENSE

        Lowe’s had no control over the maintenance, handling, or use of its alleged product by

Plaintiff. If any unsafe condition existed in the product at issue in this case at the time of the

incident made the basis of this lawsuit, then such defect or deficiency did not relate to the original

design, manufacture, or sale of the product, or of any problems undertaken by Lowe’s, but on the

contrary, the result is of other acts or omissions on the part of others for whom Lowe’s is not

responsible, including negligent or faulty maintenance, handling, use, or alteration.

                                     SIXTEENTH DEFENSE

        The product at issue in this case was marketed with adequate warnings and instructions for

its safe use.

                                  SEVENTEENTH DEFENSE

        Any alleged design defect or manufacturing defect in the product at issue in this case was

not a producing, proximate, and/or contributing cause of the occurrence made the basis of this

lawsuit and/or Plaintiff’s alleged damages, if any.

                                   EIGHTEENTH DEFENSE

        Lowe’s further pleads all defenses provided by Idaho Code, Title 6, Chapter 14, including,

but not limited to, those defenses provided in Idaho Code sections 6-1405(1)(b), (1)(c), (2)(a),

(2)(b), (3)(b), and 4(b) and Idaho Code section 6-1407 (“sealed container” defense).


DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT
FOR DAMAGES AND DEMAND FOR JURY TRIAL - 4
           Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 31 of 33




                                RESERVATION OF DEFENSES

       Lowe’s, by virtue of pleading the defenses above, does not admit that the aforementioned

defenses are affirmative defenses within the meaning of applicable law, and does not thereby

assume a burden of proof or production not otherwise imposed upon them as a matter of law. In

addition, in asserting any of the above defenses, Lowe’s does not admit any fault, responsibility,

liability or damage but, to the contrary, expressly denies the same. Discovery has not commenced,

the results of which may disclose the existence of facts supporting further and additional defenses.

Lowe’s, therefore, reserves the right to seek leave of this Court to amend this Answer as he deems

appropriate.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Idaho Rule of Civil Procedure 38(b), Lowe’s hereby demands a trial by jury of

not less than twelve persons on all issues so triable.

                             REQUEST FOR ATTORNEYS’ FEES

       Lowe’s has been required to retain the services of counsel and is entitled to recover its

reasonable attorneys’ fees and costs incurred in the defense of this matter pursuant to Idaho Code

section 12-121 and Idaho Rule of Civil Procedure 54.




DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT
FOR DAMAGES AND DEMAND FOR JURY TRIAL - 5
            Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 32 of 33




                                   PRAYER FOR RELIEF

       WHEREFORE, Lowe’s prays for judgment as follows:

       1.      That Plaintiff take nothing against Lowe’s by way of the Complaint and that the

Complaint be dismissed with prejudice;

       2.      That Lowe’s be awarded all costs and reasonable attorneys’ fees incurred in the

defense of this action; and

       3.      For such other and further relief as this Court may deem just and proper.

       Dated this 15th day of May, 2020.

                                             DUKE SCANLAN & HALL, PLLC



                                             By /s/Keely E. Duke
                                                Keely E. Duke – Of the Firm
                                                Aubrey D. Lyon – Of the Firm
                                                Attorney for Defendants



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 15, 2020, I electronically filed the foregoing document
using the iCourt E-File system, which sent a Notice of Electronic Filing to the following persons:

     Allen H. Browning                                        U.S. Mail, Postage Prepaid
     Steve Carpenter                                          Hand Delivered
     David L. Brown                                           Facsimile (208) 542-2711
     BROWING LAW                                              iCourt/Email
     1615 Grandview Drive                                pi.browning.law@gmail.com;
     Idaho Falls, ID 83402                               filings.allen.browning.law@gmail.com
     Attorneys for Plaintiff




                                             /s/ Keely E. Duke
                                             Keely E. Duke
                                             Aubrey D. Lyon

DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT
FOR DAMAGES AND DEMAND FOR JURY TRIAL - 6
            Case 1:20-cv-00245 Document 1-4 Filed 05/21/20 Page 33 of 33
                                                                        Filed: 05/18/2020 at 11:58 AM.
                                                                     Seventh Judicial District, Bonneville County
                                                                         Penny Manning, Clerk of the Court
                                                                      By: Amanda Barnes Deputy Clerk




             IN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF
             THE STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE



 Luis Pons                                       Case No. CV10-20-1507
    Plaintiff,
vs.                                              Notice of Status Conference
Stanley Black & Decker, Inc., Black &
Decker (U.S.) Inc. dba Porter-Cable,
Lowe's Home Centers, LLC
    Defendant.


NOTICE IS GIVEN That the above-entitled case is set for:
Hearing Type                            Date             Time             Judge
Status Conference                       06/04/2020       8:45 AM          Bruce L. Pickett

at the: Bonneville County Courthouse, 605 North Capital Ave, Idaho Falls, ID 83402.

                                                Penny Manning
                                                Clerk of the Court

Dated: 05/18/2020                               By:   Amanda Barnes
                                                      Deputy Clerk


                                    CERTIFICATE OF SERVICE
I certify that on this date I served a copy of the attached to:

Allen Harry Browning                  filings.allen.browning.law@gmail.com                   [X] By E-mail
Keely Elizabeth Duke                  sls@dukescanlan.com                                    [X] By E-mail
Aubrey Dean Lyon                      adl@dukescanlan.com                                    [X] By E-mail


                                                Penny Manning
                                                Clerk of the Court

Dated: 05/18/2020                               By:   Amanda Barnes
                                                      Deputy Clerk




Notice of Hearing (Civil)                                                                           Page 1 of 1
